COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Senior Judge Clements
UNPUBLISHED



              THE FRESH MARKET AND
               XL INSURANCE AMERICA, INC.
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 0608-16-4                                              PER CURIAM
                                                                                      AUGUST 9, 2016
              HANY M. MANKARUOS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (William B. Pierce, Jr.; Dov M. Szego; William B. Pierce &
                               Associates, PLLC, on briefs), for appellants.

                               (Joseph T. Trapeni, Jr., on brief), for appellee.


                     The Fresh Market ANDXL Insurance America, Inc. (collectively employer) appeal a

              decision of the Workers’ Compensation Commission awarding Hany Mankaruos (claimant)

              medical benefits and two closed periods of temporary total disability benefits. On appeal,

              employer contends the Commission erred in (1) finding that the evidence was sufficient to

              support claimant’s assertions; (2) finding claimant’s April 15, 2015 claim for benefits alleged a

              back injury as a result of his April 6, 2015 work-related accident; (3) finding claimant bore his

              burden of proving his back complaints were related to his April 6, 2015 work-related accident;

              (4) overlooking the deputy commissioner’s finding that there had been no treatment of

              claimant’s back complaints concerning his April 6, 2015 work-related accident; (5) finding

              claimant bore his burden of proving disability concerning his work-related accident after

              September 22, 2015; (6) finding claimant was not released to work after September 22, 2015

              with respect to his compensable hernia and leg injury; (7) failing to find claimant missed

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
scheduled medical appointments when he left the country for more than three months; (8) failing

to find claimant refused medical treatment when he left the country for more than three months

while treatment was incomplete and ongoing; and (9) imposing on it a duty to prove claimant

violated medical restrictions while he was out of the country.

       We have reviewed the record and the Commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

opinion. See Fresh Market v. Mankaruos, VWC File No. VA00001052383 (Mar. 21, 2016). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                               -2-